The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 5-10-2022 is acknowledged. Claims 6 and 16 have been amended. Claims 6-8 and 16-17 are currently under examination. 

Claim Objections Maintained
	Claims 6 and 16 are objected to for reciting claim language drawn to non-elected inventions. Applicant’s traversal is noted. However, given there is no allowable generic claim, the objection is maintained.

Claim Rejections Maintained
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 6-8 and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Sanda et al. (U.S. Patent Application Publication US 2011/0135643) is maintained for reasons of record.
Applicant argues:
1.  The claims have been amended to delete “cancer antigen peptides” thus obviating the rejection.
	Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, the amendment is not sufficient to overcome the rejection as Sanda et al. discloses that their compositions can comprise adjuvants from bacteria (see paragraph [0084]). Consequently, the disclosure of Sanda et al. anticipates all the limitations of the rejected claims.

	As outlined previously, Sanda et al. disclose compositions comprising cancer antigens (see abstract). Sanda et al. further disclose that said antigens can be peptides consisting of 7-20 amino acids in length (see paragraph [0060] and Table 1); that said antigens can be conjugated to cytotoxic and therapeutic agents such as tamoxifen, toremifene and liothyronine (see paragraphs [0088], [0089] and [0092] for example); that said compositions can comprise can comprise adjuvants from bacteria (see paragraph [0084]); and that said composition can be administered via multiple routes including intradermally, subcutaneously, intramuscularly or transdermally (see paragraph [0013]). Consequently, Sanda et al. anticipates all the limitations of the rejected claims.

The rejection of claims 6-8 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Birse et al. (U.S. Patent Application Publication US 2003/0083481) is maintained for reasons of record.
Applicant argues:
1.  The claims have been amended to delete “cancer antigen peptides” thus obviating the rejection.
	Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Point 1, the amendment is not sufficient to overcome the rejection as Birse et al. discloses that their compositions can comprise adjuvants such as BCG and non-viable Corynebacterium parvum or used in combination with viral and bacterial antigens (see paragraph [1167]). Consequently, Birse et al. anticipates all the limitations of the rejected claims.

	As outlined previously, Birse et al. disclose compositions comprising cancer antigens (see abstract). Birse et al. further disclose that said antigens can be used in combination with anti-angiogenic agents, estrogens and chemotherapeutic agents such as tamoxifen, liotrix, clomiphene, levothyroxine and liotrix (see paragraphs [1990], [1195], [1207] and [1208] for example); that said compositions can comprise adjuvants such as BCG and non-viable Corynebacterium parvum or used in combination with viral and bacterial antigens (see paragraph [1167]); and that said composition can be administered via multiple routes including intradermally, subcutaneously, intramuscularly or transdermally (see paragraph [1147]-[1148]). Consequently, Birse et al. anticipates all the limitations of the rejected claims.

Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 3, 2022